     Case 3:20-cv-00270-RCJ-WGC Document 8 Filed 11/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    GARY SILVA,                                       Case No. 3:20-cv-00270-RCJ-WGC
12                       Petitioner,                    ORDER
13           v.
14    RUSSELL, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 7),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 7) is GRANTED. Respondents will have up to and including January 19,

21   2021, to file and serve a response to the petition (ECF No. 5).

22          DATED: November 23, 2020.
23                                                                ______________________________
                                                                  ROBERT C. JONES
24                                                                United States District Judge
25

26

27

28
                                                       1
